 In the Matter of LouisW.COURTNEY AND ELMER J. SEIDEL,D/B/A_DENVER SMOKED FISH Co., EMPLOYERandPRODUCE DRIVERS, WARE-HOUSEMEN AND HELPERS LOCAL UNION No.452,AFFILIATED WITHINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURSAND,HELPERS UNION OF AMERICA, PETITIONERCase No. 30-RC-19.-Decided July 28, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was scheduled for May 26,1948,before a hearing officer of the National Labor Relations Board. Inconformity with Section 202.20 of the National Labor RelationsBoard's Rules and Regulations-Series 5, notice of said hearing wasduly served upon the parties herein.However, neither the Petitionernor the Employer appeared at or participated in said hearing.We view the failure of the Petitioner to appear at said hearing as adisclaimer of interest in the representation of the employees of theEmployer. Therefore, we find that no question of representation existsconcerning the representation of the employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of the Employer, filed herein, be,and it hereby is, dismissed.CHAIRMAN HERZOG andMEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.78 N. L. R B., No. 75.63L